                                             IN THE UNITED STATES DISTRICT COURT
                                                            For The
                                                EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,                                    Case No. 1:18-mj-00077-SAB

                                Plaintiff,                   DEFENDANT’S AMENDED STATUS REPORT ON
v.                                                           UNSUPERVISED PROBATION

BRANDON M. ABRIL,

                              Defendant.


        PURSUANT to an order of this Court the Defendant hereby submits his status report on
 unsupervised probation:

              Convicted of:                         Disorderly conduct, in violation of 36 C.F.R. § 1.218(b)(11)
              Sentence Date:                        August 16, 2018
              Review Hearing Date:                  June 6, 2019
              Probation Expires On:                 August 16, 2019


 CONDITIONS OF UNSUPERVISED PROBATION:
 ☒            Obey all federal, state and local laws; and

 ☒            Monetary Fines & Penalties in Total Amount of: $10.00 special assessment

 ☒            Other Conditions: Notify court and counsel of any change of address; notify court of any material
              change in economic circumstances; complete 25 hours of community service; participate in mental
              health treatment program as recommended by the Department of Veterans Affairs

 COMPLIANCE:

 ☒            Defendant has complied with and completed all conditions of probation described above.

 Otherwise:

 ☐            Defendant has not been arrested, cited or charged with any federal, state or local criminal offenses since
              being placed on probation by this Court.

 ☐            To date, Defendant has paid a total of $10.00.

              ☐ If not paid in full when was last time payment:             Date:
                                                                            Amount:

 ☐            Compliance with Other Conditions of Probation:




 CAED (Fresno)- Misd. 6 (Rev. 11/2014)
GOVERNMENT POSITION:

☒            The Government agrees to the above-described compliance.

☐            The Government disagrees with the following area(s) of compliance:


DATED:                                                              /s/ Michael Tierney
                                                                    Assistant United States Attorney


DEFENDANT’S REQUEST (OPTIONAL):


             In light of the information detailed in this status report, the defendant moves for the following:

             ☒             that the review hearing set for 6/6/2019 at 10:00 a.m.

                           ☐            be continued to      at 10:00 a.m.; or

                           ☒            be vacated.




DATED: 6/4/2019                                                             /s/ Erin Snider               r
                                                                            DEFENDANT’S COUNSEL


                                                             ORDER

             The Court having considered the defendant’s request,

             IT IS HEREBY ORDERED that the Defendant’s request is:

             ☒             GRANTED. The Court orders that the Review Hearing set for June 6, 2019 at 10:00 a.m. be
vacated

             ☐             DENIED.


IT IS SO ORDERED.

Dated:            June 5, 2019
                                                                 UNITED STATES MAGISTRATE JUDGE




CAED (Fresno)- Misd. 6 (Rev. 11/2014)
